Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
                                                           
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  
Therefore, the “connecting frame” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.

Following on the heels of Liebel-Flarsheim v. Medrad, this case reaffirms the principle that the full scope of a claim must be enabled. Enablement of a single embodiment is not sufficient. As a matter of law, enablement of the novel aspects of an invention must be enabled by the specification even if implementation would have been within the PHOSITA’s skill level.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 33.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.




Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-9, 12-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Lack of positive antecedent basis for “the suspension linkage” (cl. 8; antecedent found in cl. 3), “the edges of respective plates” (cl. 12), “the connective frame” (cl. 13).





Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4, 7-8, 10-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Honas et al (8292328).



    PNG
    media_image1.png
    395
    678
    media_image1.png
    Greyscale


[AltContent: textbox (Hitch arm)][AltContent: arrow]
    PNG
    media_image2.png
    517
    441
    media_image2.png
    Greyscale


[AltContent: textbox (Load bearing)][AltContent: arrow][AltContent: textbox (Respective catches on the axle body)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (Latch hooks)][AltContent: arrow]
    PNG
    media_image3.png
    448
    670
    media_image3.png
    Greyscale

“(74) At this point, the first support framework 72 can swing downward about the multi-pivoting joint 300 (as shown in FIG. 11), and can further be rotated through an angle of approximately ninety degrees (90.degree.) (as shown in FIGS. 13 and 14), to position the first support framework 72 in a storage position. A first assembly storage bracket 128 can be released from a storage position against the header 32 (as shown in FIG. 14) in order to retain the first support framework 72.”

1. A header for a crop harvesting machine comprising: 
a header frame having an elongate support structure arranged across a width of the header (36); 
a mounting assembly attached to the header frame for releasably mounting the header frame on a vehicle in an operating position of the header for movement across ground carrying a crop to be harvested such that, when mounted on the vehicle, the header frame is supported on the vehicle in front of the vehicle for movement with the vehicle in a forward working direction transverse to the width of the header frame (fig 2); 
the header frame having a plurality of support arms mounted on the support structure and extending therefrom forwardly of the working direction; a cutter bar extending across the width of the header having a cutter knife thereon for cutting a standing crop to be deposited into the header frame as the header is moved forwardly over the ground (figs 1, 15); 
a feed member mounted on the header frame for carrying the deposited crop along the header frame for collection at a discharge area of the header frame (figs 1, 2); 
a first wheel arrangement on the header frame adjacent a first end of the header frame, the first wheel arrangement including a ground wheel supported for rotation about a respective wheel axis (60, 62); 
a second wheel arrangement on the header frame adjacent a second end of the header frame, the second wheel arrangement including a ground wheel supported for rotation about a respective wheel axis (54, 56); 
a hitch arm for connection at the first end of the header frame so as to apply a pulling force to the header from a tractor in a transport position of the header frame (marked up); 
the second wheel arrangement further comprising: 
an axle body rotatably supporting the ground wheel thereon for rotation about the wheel axis of the ground wheel (fig 14); 
the axle body being pivotal relative to the wheel frame about an upright axis between a transport rolling orientation in which the wheel axis of the respective wheel is oriented in the forward working direction of the header frame and a field rolling orientation in which the wheel axis of the respective wheel is oriented transverse to the forward working direction for rolling of the wheel in the forward working direction (figs 3, 13, 14, 21); 
a second wheel (already addressed above, the 2nd wheel arrangement includes two wheels 54, 56); 
a connecting frame supporting the second wheel relative to the axle body such that the second wheel is pivotal together with the axle body between the transport rolling orientation and the field rolling orientation of the ground wheel (72); 
the connecting frame being positionable in the transport rolling orientation such that both the ground wheel and the second wheel are arranged to engage the ground to support the header frame for rolling movement along the ground thereon in the transport rolling orientation (fig 3); and
the connecting frame being positionable relative to the header frame in the field rolling orientation such that the second wheel is supported at greater elevation than the ground wheel and such that the second wheel is spaced above the ground when the ground wheel engages the ground to support the header frame for rolling movement along the ground thereon in the field rolling orientation (see quote above; the pivoting joint 300 allows the 2nd wheel to be elevated relative to the other wheel 54).

2. The header according to claim 1 further comprising a field mounting arrangement on the header frame arranged to selectively mount the connecting frame thereon in the field rolling orientation of the ground wheel (figs 19-21).

4. The header according to claim 1 wherein the connecting frame is pivotally supported on the axle body so as to be pivotal about a frame axis oriented perpendicularly to the upright axis between a first elevation of the second wheel at a common elevation of the ground wheel in the transport rolling orientation and a second elevation of the second wheel spaced above spaced above the common elevation of the ground wheel in the field rolling orientation (fig 14).

7. The header according to claim 1 further comprising a transport mounting arrangement on the header frame arranged to selectively mount the connecting frame thereon in the transport rolling orientation (intended use is shown in figs 7, 14).

8. The header according to claim 7 wherein the transport mounting arrangement secures the wheel frame and the suspension linkage in fixed relation to the header frame in the transport rolling orientation (fig 7).

10. The header according to claim 1 wherein the transport mounting arrangement comprises at least one catch formed on the header frame at a bottom side of the header frame in proximity to the cutter bar and a latch assembly which is supported on the connecting frame for movement between latched and released positions relative to the at least one catch (storage bracket 128).

11. The header according to claim 10 wherein the axle body is supported at a rear end of one of the support arms of the header frame and wherein said at least one catch is formed on a front end of said one of the support arms of the header frame (fig 14).

12. The header according to claim 10 wherein said at least one catch comprises a pair of catches along the edges of respective plates which protrude from the header frame in opposing directions relative to one another and the latch member comprises a pair of hooks arranged to be hooked onto respective ones of the pair of catches in the latched position of the latch assembly (best shown in figs 14, respective catches shown/marked up above; hooked in position fig 20).

13. The header according to claim 10 wherein said at least one catch is formed along an edge of a load bearing plate (marked up) on the header frame and wherein the load bearing plate is abutted against at least one corresponding load bearing member of the latch assembly, the at least one corresponding load bearing member of the latch assembly being fixed relative to the connective frame (shown/taught in fig 20).




Allowable Subject Matter
Claims 14-20 are allowed.
	Claim(s) 3, 5-6 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 9 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form 892.

Chen et al (11124232) teaches header ground wheel rolling support, and trailed transport and field orientations (figs 1-5B).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARPAD FABIAN-KOVACS whose telephone number is (571)272-6990.  The examiner can normally be reached on Mo-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas B Will can be reached on 5712726998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/ARPAD FABIAN-KOVACS/Primary Examiner, Art Unit 3671